 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DANEA S. COUNTACH,                                      Case No.: 3:18-cv-00355-RCJ -WGC

 4           Plaintiff                                                    Order

 5 v.                                                                 Re: ECF No. 8

 6 UNITED STATES POSTMASTER
   GENERAL MEGAN J. BRENNAN,
 7
        Defendant
 8

 9

10          Plaintiff filed this action against the United States Postmaster General Megan J. Brennan

11 in the Northern District of Illinois and the application to proceed in forma pauperis (IFP) was

12 granted. (ECF No. 7.) The complaint alleges that a violation of Title VII of the Civil Rights Act

13 of 1964. The case was subsequently transferred to the District of Nevada. Upon transfer, it was

14 overlooked that when the IFP application was granted, the summons and complaint were not

15 ordered to be served. The court apologizes for this oversight, and issues the instant order

16 directing that Clerk serve the summons and complaint on the defendant United States Postmaster

17 General Megan J. Brennan.

18          The Clerk shall SERVE the General Counsel of the United States Postal Service (the

19 agent for receipt of process for the Postal Service and its board, officers and employees, 39

20 C.FR. § 2.2) by sending a copy of the summons and complaint by certified mail to: (1) Office of

21 General Counsel of the United States Postal Service, 475 L'Enfant Plaza SW, Washington D.C.

22 20260.

23
 1         The Clerk shall ISSUE a summons to the United States Attorney for the District of

 2 Nevada and deliver the summons and a copy of the complaint to the U.S. Marshal for service to

 3 the U.S. Attorney's Office at 400 S. Virginia Street, Suite 900, Reno, Nevada 89501.

 4         Once service is accomplished, Plaintiff shall serve a copy of every pleading, motion or

 5 other document submitted for consideration by the court upon the defendants or, if an appearance

 6 has been entered by counsel, upon the attorney. Plaintiff shall include with the original of each

 7 document to be filed with the court a certificate stating that a true and correct copy of the

 8 document was mailed to the defendant or counsel. The court may disregard any paper received

 9 which has not been filed with the Clerk, or that fails to include a certificate of service.

10 IT IS SO ORDERED.

11 Dated: September 30, 2019

12                                                            _________________________________
                                                              William G. Cobb
13                                                            United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                      2
